DETAILED ACTION
Notice of Pre-AIA  or AIA  Status and Status of the Claims
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2 are under prosecution.

Claim Interpretation
3.	The claims are subject to the following interpretation:
	A.	The claims are drawn to a flow cell comprising a flow cell housing.  However, a housing is typically external to the article and contains it therein, rather than the other way around (as the claims appear to state).  The claims are therefore interpreted as comprising a housing, a CMOS sensor array within the housing, and a flow cell.
B.	A review of the specification yields no limiting definition of the structural characteristics of the claimed “flow cell.”  The claimed “flow cell” is therefore interpreted as encompassing any fluidic chamber allowing flow as found in the art, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “flow cell” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
C.	The acronym “CMOS” is not defined by either the claims or the specification, and thus is interpreted as encompassing any teaching of “CMOS” as found in the art, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “CMOS.” 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Finklestein et al (U.S. Patent Application Publication No. US 2015/0293021 A1, published 15 October 2015).
Regarding claims 1-2, Finklestein et al teach a flow cell (Abstract) and a CMOS array of detectors (paragraph 0194), and that the flow cell and sensor array (i.e., devices) are in a common housing (paragraph 0154).
With respect to the claimed hexagonal shapes, the courts have found that changes in shape are obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the claimed hexagonal shapes are obvious variants of the limitations taught by Finklestein et al as described above.  See MPEP 2144.04 [R-6] IV B.
It is also noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, inclusion of the flow cell and detector within the housing is alternatively an obvious rearrangement of the limitations taught by Finklestein et al.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments that cannot take the place of evidence in the record.

7.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sabounchi et al (U.S. Patent Application Publication No. US 2017/0016060 A1, published 19 January 2017).
Regarding claims 1-2, Sabounchi et al teach a housing encasing fluidics, including a flow cell (Abstract) and an integrated CMOS biosensor (paragraph 0004), wherein the CMOS biosensor is an array (paragraph 0078).
It is reiterated that the courts have found that changes in shape are obvious.  Thus, the claimed hexagonal shapes are obvious variants of the limitations taught by Sabounchi et al as described above.  
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, inclusion of the flow cell and detector within the housing is alternatively an obvious rearrangement of the limitations taught by Sabounchi et al.
Applicant is reminded that counsel’s mere arguments that cannot take the place of evidence in the record.

8.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al (U.S. Patent Application Publication No. US 2005/0130173 A1, published 16 June 2005) and Finklestein et al (U.S. Patent Application Publication No. US 2015/0293021 A1, published 15 October 2015).
Regarding claim 1, Leamon et al teach a housing encasing fluidics, including a flow cell, in the form of a reaction chamber allowing flow, which has a hexagonal shape (paragraph 0201).   Leamon et al also teach the flow cell (i.e., chamber) is in a housing (paragraph 0812).  Leamon et al also teach the device has the added advantage of allowing automatic amplification of genome sequences (paragraph 0004).  Thus, Leamon et al teach the known techniques discussed above.	
While Leamon et al teach a CMOS detector (paragraph 0312), Leamon et al do not teach the detector is an array in in the housing.
However, Finklestein et al teach a flow cell (Abstract) and a CMOS array of detectors (paragraph 0194), and that the flow cell and sensor array (i.e., devices) are in a common housing (paragraph 0154).  Finkelstein et al further teach the device has the added advantage of allowing capture of fluorescence images on any type of flow reactions (paragraph 0195).  Thus, Finkelstein et al teach the known techniques discussed above.	
It is reiterated that the courts have found that changes in shape are obvious.  Thus, the claimed hexagonal shapes are obvious variants of the limitations taught by the cited references as described above.  
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, inclusion of the flow cell and detector within the housing is alternatively an obvious rearrangement of the limitations taught by the references cited above
Applicant is reminded that counsel’s mere arguments that cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Leamon et al and Finklestein et al to arrive at the instantly claimed flow cell with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in flow cells having the added advantages of allowing automatic amplification of genome sequences as explicitly taught by Leamon et al (paragraph 0004) and allowing capture of fluorescence images on any type of flow reactions  as explicitly taught by Finkelstein et al (paragraph 0195).   In addition, it would have been obvious to the ordinary artisan that the known techniques of cited references could have been combined with predictable results because the known techniques of the cited references predictably result in useful flow cell configurations.	
	
9.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al (U.S. Patent Application Publication No. US 2005/0130173 A1, published 16 June 2005) and Sabounchi et al (U.S. Patent Application Publication No. US 2017/0016060 A1, published 19 January 2017).
Regarding claim 1, Leamon et al teach a housing encasing fluidics, including a flow cell, in the form of a reaction chamber allowing flow, which has a hexagonal shape (paragraph 0201).   Leamon et al also teach the flow cell (i.e., chamber) is in a housing (paragraph 0812).  Leamon et al also teach the device has the added advantage of allowing automatic amplification of genome sequences (paragraph 0004).  Thus, Leamon et al teach the known techniques discussed above.	
While Leamon et al teach a CMOS detector (paragraph 0312), Leamon et al do not teach the detector is an array in in the housing.
However, Sabounchi et al teach a housing encasing fluidics, including a flow cell (Abstract) and an integrated CMOS biosensor (paragraph 0004), wherein the CMOS biosensor is an array (paragraph 0078).  Sabounchi et al also teach the devices have the added advantage of allowing sequencing operations on a nucleic acid sample (paragraph 0003). Thus, Sabounchi et al teach the known techniques discussed above.	
It is reiterated that the courts have found that changes in shape are obvious.  Thus, the claimed hexagonal shapes are obvious variants of the limitations taught by the cited references as described above.  
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, inclusion of the flow cell and detector within the housing is alternatively an obvious rearrangement of the limitations taught by the references cited above
Applicant is reminded that counsel’s mere arguments that cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Leamon et al and Sabounchi et al to arrive at the instantly claimed flow cell with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in flow cells having the added advantages of allowing automatic amplification of genome sequences as explicitly taught by Leamon et al (paragraph 0004) and allowing sequencing operations on a nucleic acid sample as explicitly taught by Sabounchi et al (paragraph 0003).   In addition, it would have been obvious to the ordinary artisan that the known techniques of cited references could have been combined with predictable results because the known techniques of the cited references predictably result in useful flow cell configurations.

Conclusion
10.	No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634